Order, entered January 12, 1965, directing arbitration, unanimously affirmed, without costs and without disbursements. In affirming, the court has concluded that whether the issue comes within the arbitration clause, is one for the arbitrator to determine. In short, the court is not determining that the dispute over the leasing of the premises is one which comes within the more restrictive arbitration clause. Appeal from order denying reargument dismissed, without costs and without disbursements. No appeal lies from such order. Concur — Breitel, J. P., Rabin, Valente, McNally and Stevens, JJ.